Citation Nr: 0910751	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for chronic hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In May 2008, this increased rating claim was remanded by the 
Board to schedule a Board personal hearing.  In February 
2009, the Veteran testified before the undersigned Acting 
Veterans Law Judge at a videoconference hearing.  A copy of 
the transcript is of record.  The claim is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  For the increased rating period prior to February 11, 
2005, the Veteran's service-connected chronic hepatitis did 
not manifest symptoms that more nearly approximated daily 
fatigue, malaise, anorexia, and minor weight loss, without 
hepatomegaly or incapacitating episodes of at least four 
weeks, but less than six weeks, during a 12-month period.

2.  For the increased rating period from February 11, 2005, 
the Veteran's service-connected chronic hepatitis has been 
manifested by symptoms that more nearly approximate daily 
fatigue, malaise, anorexia, and minor weight loss, without 
hepatomegaly or incapacitating episodes of at least four 
weeks, but less than six weeks, during a 12-month period.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the 
period from February 11, 2005, the criteria for a disability 
rating of 40 percent for chronic hepatitis have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes 
7312, 7345, 7354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the veteran that, to 
substantiate a claim, he or she must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the VA 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, such as competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In this case, the RO provided VCAA notice in a May 2005 
letter.  The Veteran was notified of what evidence was 
required to substantiate his claim for an increased chronic 
hepatitis evaluation.  The letter informed him of what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance VA could provide the Veteran 
in obtaining evidence from other agencies.  Finally, the 
letter notified the Veteran that he may submit any evidence 
that his service-connected disability increased in severity.  
The May 2005 VCAA letter notified the Veteran that medical or 
lay evidence could be submitted to substantiate his claim and 
provided specific examples for such evidence.  This 
information was provided to the Veteran prior to the initial 
adjudication of his claim.

The Veteran was also provided with a notification letter 
containing specific information regarding the measurements 
required to prevail in his claim in a June 2008 letter, to 
include how disability evaluations and effective dates are 
assigned.  The claim was then readjudicated in June 2008, 
after notice was provided.  

Furthermore, the Veteran was given ample opportunity to 
provide the necessary evidence to support his claim.  The 
Veteran had approximately four years to submit argument, 
evidence, and to request a hearing.  The Veteran presented 
testimony at a Board personal (videoconference) hearing in 
February 2009, where he and his representative demonstrated 
familiarity with the requirements needed to prove his 
increased rating claim.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  This duty to 
assist contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim for increased rating for hepatitis.  38 C.F.R. § 
3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.  The Veteran was 
afforded VA examinations in June 2005 and June 2007.  Hence, 
the case is ready for adjudication.

Rating Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

Effective July 2, 2001, VA regulations changed the criteria 
for Diagnostic Code 7345 and added a new Diagnostic Code, 
7354, which specifically governs the evaluation of hepatitis 
C.  The Veteran's claim for increased rating was received in 
April 2005; therefore, this revised rating criteria is 
applicable in this case, notwithstanding the fact the current 
30 percent disability rating was awarded under old rating 
criteria.  

The Veteran is currently diagnosed with chronic hepatitis B 
and hepatitis C, with cirrhosis of the liver.  Diagnostic 
Codes 7345, covering chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, auto-immune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C), and 7354, 
covering hepatitis C, contain the same rating criteria.  A 40 
percent rating is assigned when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.

A 60 percent rating is assigned when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

Note (1) to Diagnostic Code 7354 instructs the rater to 
evaluate sequelae, such as cirrhosis or malignancy of the 
liver, under an appropriate diagnostic code, but not to use 
the same signs and symptoms as the basis for evaluation under 
Diagnostic Code 7354 and under a diagnostic code for 
sequelae.  Note (2) provides that for purposes of evaluating 
conditions under Diagnostic Code 7354, ''incapacitating 
episode'' means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  See 
38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1) and Note 
(2).

Diagnostic Code 7312 provides rating criteria for cirrhosis 
of the liver, primary biliary cirrhosis, or cirrhotic phase 
of sclerosing cholangitis.  Cirrhosis with portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss, is 
rated as 30 percent disabling.  Cirrhosis with history of one 
episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis), is 
rated as 50 percent disabling.  A Note to Diagnostic Code 
7312 states that documentation of cirrhosis (by biopsy or 
imaging) and abnormal liver function tests must be present.  
38 C.F.R. § 4.114, Diagnostic Code 7312.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

Increased Rating Analysis

The Veteran filed a claim for increased rating that was 
received in April 2005.  The Veteran is service connected for 
chronic hepatitis, and evaluated at 30 percent disabling.  He 
contends that his worsening symptoms for the past three years 
warrant a higher rating.  

Because this is an increased rating claim, the Board will 
consider the one year period prior to receipt of increased 
rating claim to determine if entitlement to a higher rating 
arose during that time.  After a review of all the evidence 
of record, the Board finds that, for the period prior to 
February 11, 2005, the Veteran's service-connected chronic 
hepatitis did not manifest symptoms that more nearly 
approximated daily fatigue, malaise, anorexia, and minor 
weight loss, without hepatomegaly or incapacitating episodes 
of at least four weeks, but less than six weeks, during a 12-
month period.  The Board also finds that, for the period from 
February 11, 2005 (the date entitlement to a 40 percent 
rating arose), the Veteran's service-connected chronic 
hepatitis has been manifested by symptoms that more nearly 
approximate daily fatigue, malaise, anorexia, and minor 
weight loss, without hepatomegaly or incapacitating episodes 
of at least four weeks, but less than six weeks, during a 12-
month period, as required for a 40 percent disability rating.

At an outpatient appointment dated February 11, 2005, the 
Veteran reported right, upper quadrant pain and fatigue.  
Blood work showed that transaminases had recently increased 
compared to prior values, raising the possibility of 
worsening liver disease.  A liver ultrasound in April 2005 
showed mildly heterogeneous liver echotexture without focal 
mass.  A biopsy was taken, showing chronic active hepatitis 
in Stage 3 out of 4.

The Veteran was afforded a VA examination in June 2005.  No 
vomiting, hematemesis, or malena was reported.  The Veteran 
had right upper quadrant pain and a sensation of an 
uncomfortable feeling in his stomach area.  He reported 
chronic fatigue and weakness.  The examiner noted that the 
Veteran did not miss work because of symptoms of his illness, 
although he did miss work for various medical appointments.  
The Veteran was diagnosed with chronic liver disease, chronic 
hepatitis C, a history of hepatitis B infection, and 
fibrosis.

In July 2005, the Veteran reported to the VA clinic for 
frequent episodes of diarrhea and nausea.  Later that month, 
the Veteran was diagnosed with diarrhea, weight loss, 
anorexia, and abdominal discomfort.  A CT scan of the abdomen 
and pelvis showed no hepatic lesion, but did show prominent 
porta hepatis nodes, consistent with hepatitis C.  An April 
2006 record documenting the Veteran's weight revealed that he 
lost approximately six pounds between April 2005 and February 
2006, but gained most of the weight back at the end of March 
2006.  His weight remained at the same level at the end of 
that year.  See December 2006 outpatient record.  

In August 2006, it was recognized and confirmed through blood 
testing that the Veteran had a co-infection of hepatitis B 
and C, which increased the possibility of a rapid advance 
toward liver disease.  In November 2006, the Veteran was 
diagnosed with probable cirrhosis of the liver.  In February 
2007, the Veteran had again lost approximately eight pounds.

The Veteran was afforded another VA examination in June 2007.  
The examiner noted that the Veteran had chronic hepatitis B 
and C.  The Veteran reported no vomiting, hematemesis, 
melena, or episodes of colic.  He reported having constant 
fatigue.  A physical examination showed no pain or 
tenderness.  The liver was not enlarged.  There were no 
superficial abdominal veins or cutaneous signs of liver 
disease such as palmar erythema or spider angiomata.  The 
physician noted that the Veteran's weight was down some 10 
pounds over the past year.  Muscle strength was good with no 
wasting.  The Veteran was diagnosed with chronic hepatitis B 
and C and cirrhosis secondary to both diseases.  The Veteran 
retired from his job in December 2007.  See September 2008 VA 
examination for posttraumatic stress disorder.  In March 
2008, the Veteran had gained weight again.

At his hearing in February 2009, the Veteran noted that he 
had lost 30 pounds in the last year and suffered from daily 
episodes of fatigue, nausea, vomiting, joint pain, and right 
upper quadrant pain.  The Veteran noted that he spends 
between one and six hours in bed for two weeks out of the 
month.

After a review of all the evidence of record, the Board finds 
that the Veteran's symptoms warrant a 40 percent evaluation 
for the period from February 11, 2005, the date of a VA 
treatment entry that shows entitlement to a 40 percent rating 
arose at that time.  The record shows symptoms and diagnoses 
of daily fatigue, malaise, nausea, right upper quadrant pain, 
and anorexia, although there is no actual evidence of 
anorexia, and such assessment is inconsistent with the 
Veteran's weigh gain and loss history.  The Veteran stated in 
the personal hearing that he also suffers from vomiting and 
arthralgia, although vomiting had previously been denied at 
VA examinations.   While the Veteran has not shown 
hepatomegaly, the Board finds that his disability picture 
more nearly approximates the criteria required for the 40 
percent evaluation.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that, for the period from 
February 11, 2005, the criteria for a disability rating of 40 
percent for chronic hepatitis, but no higher, have been met.  
38 C.F.R. §§ 4.3, 4.7. 

Based on the same evidence, the Board finds that, for the 
period from February 11, 2005, the criteria for a disability 
rating for chronic hepatitis in excess of 40 percent have not 
been met or more nearly approximates.  The weight of the 
evidence shows that the Veteran's chronic hepatitis has not 
more nearly approximated symptoms of daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly, as required for a higher rating of 60 percent.  
38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354.

Although the Veteran stated in his hearing that he suffers 
from incapacitating episodes, according to Note (2) of 
Diagnostic Code 7354, incapacitating episodes must be severe 
enough to require bed rest and treatment by a physician.  No 
records in the claims file show that any physician has 
prescribed bed rest.  The Veteran noted in his hearing that 
he lost 30 pounds in the last year, but the record shows that 
he has not lost more than 10 pounds over the course of his 
appeal.  The Board considers this weight loss to be minor and 
not substantial.  

As explained earlier, the Veteran has hepatitis B, hepatitis 
C, and cirrhosis, and these disabilities are rated under 
three separate diagnostic codes.  The Board has considered 
all applicable diagnostic codes when rating the Veteran, and 
has afforded him the highest rating possible.  The Board also 
notes that the Veteran has been rated under Diagnostic Code 
7345 since 1971, but is more appropriately rated under 
Diagnostic Code 7354, as he has since been diagnosed with 
hepatitis C and cirrhosis (where Diagnostic Code 7345 is for 
hepatitis B without cirrhosis or hepatitis C), and the 
symptoms of these disabilities have been more prominent.  The 
rating criteria are identical, however, and the Veteran has 
not been prejudiced in any way by being rated under 
Diagnostic Code 7345.  

As for cirrhosis, the Veteran's symptoms are 
indistinguishable from his symptoms for chronic hepatitis, 
and a separate rating under Diagnostic Code 7312 (cirrhosis 
of the liver) is therefore not applicable.  See Diagnostic 
Code 7354, Note (1).  The Veteran also does not qualify for a 
higher rating for cirrhosis when rated alone under Diagnostic 
Code 7312, as he does not show a history of one episode of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disability at issue for which an increased compensation 
benefits is sought on appeal.  38 C.F.R. 
§ 3.321(b)(1).  There is no credible evidence that the 
Veteran's chronic hepatitis or cirrhosis has resulted in any 
marked interference with employment, or required frequent 
periods of hospitalization.  The current schedular criteria 
adequately 


compensate the Veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for referral for consideration of extraschedular rating.


ORDER

A rating of 40 percent, but not higher, for chronic 
hepatitis, for the period from February 11, 2005, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


